Citation Nr: 0613131	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-27 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than May 28, 2001, 
for an award of service connection for coronary artery 
disease secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel 


INTRODUCTION

The appellant served on active duty from November 1965 to 
November 1967. 

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant's original claim for service connection for 
diabetes mellitus was received on May 28, 2002.

2.  In November 2002, service connection for diabetes 
mellitus as secondary to herbicide exposure (Agent Orange) 
was granted, effective from July 9, 2001; thereafter, in a 
decision dated in August 2003, the effective date of the 
award was revised to May 28, 2001.

3.  In August 2003, service connection was granted for 
coronary artery disease as secondary to service connected 
diabetes mellitus, effective from May 28, 2001.


CONCLUSION OF LAW

An effective date earlier than May 28, 2001, for service 
connection for coronary artery disease secondary to diabetes 
mellitus (due to Agent Orange) is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400, 3.816 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held VA must inform the 
claimant of any information and evidence not of record that 
(1) is necessary to substantiate the claim (including degree 
of disability and effective date of disability; see Dingess 
v. Nicholson, No. -1-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506)); (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio, supra. at 187; 38 C.F.R. § 3.159(b) 
(2005).  As a fourth notice requirement, VA must "request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. 
§ 3.159(b) (1); see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
completed or substantially complete application for VA-
administered benefits.  Pelegrini at 119 (2004).  This timing 
requirement applies equally to the initial-disability-rating 
and effective-date elements of a service connection claim.  
Dingess supra.

In this case, the Board finds that the letter sent to the 
appellant in June 2002, prior to the initial adjudication, 
complied with the VCAA statutory notice and duty to assist 
requirements as outlined above, except as to the disability 
rating and effective date elements.  While VA erred when it 
did not provide notice as to the disability rating and 
effective date elements of the claim, we believe this error 
is harmless because no amount of notice on the subject of 
effective dates would change the outcome in this case, a 
denial of this claim based on the applicable laws and 
regulations.  Therefore, any error was non-prejudicial to the 
appellant in view of the denial of the claim as discussed 
below.

We note that sworn testimony from the appellant in April 2005 
reflects that he understood the basis for the effective date 
assigned; the appellant expressed sincere displeasure with 
the laws and regulations themselves, not the nature or timing 
of the notice provided him regarding the laws on effective 
dates.

Here, the essential purposes of the VCAA have been satisfied 
and the Board finds that any error either in the timing of 
the notice or in not providing a single notice to the 
appellant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The appellant has not claimed that 
VA has failed to comply with the VCAA notice requirements, 
nor has he alleged any harm from the timing of his notice on 
the effective date.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has essentially satisfied 
its duties to notify and to assist the claimant.

Accordingly, the Board will proceed to the merits of this 
case.



Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2005).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2005).  Unless specifically 
provided, such determination is made on the basis of the 
facts found.  38 C.F.R. § 3.400(a) (2005).  Benefits are 
generally awarded based on the "date of receipt" of the 
claim.  38 C.F.R. §§ 3.1(r), 3.400 (2005).  The effective 
date of a grant of disability compensation based on a grant 
of service connection is the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2005).

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added a new 
section (§ 1116) to title 38 of the United States Code 
establishing a scientific-evidence review process for the 
establishment of presumptions of service connection for 
diseases associated with exposure to certain herbicide 
agents.  See 38 U.S.C.A. § 1116 (West 2002).  Pursuant to 38 
U.S.C.A. § 1116, VA, in 2000, requested that the National 
Academy of Science (NAS) assess whether there was a 
connection between exposure to Agent Orange and the 
subsequent development of Type II diabetes mellitus.  After 
the NAS issued its report concluding that such connection 
appeared to exist, VA, in May 2001, published notice of a 
final rule in the Federal Register amending 38 C.F.R. 
§ 3.309(e) to allow presumptive service connection for Type 
II diabetes mellitus (type 2 diabetes) with an effective date 
of July 9, 2001.  See 66 Fed. Reg. 23,166-69 (May 8, 2001).

Later, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) decided a case in which there was a 
challenge to the July 9, 2001, effective date of the 
amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for type 2 diabetes.  In Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002), the 
Federal Circuit concluded that VA erred when it made July 9, 
2001, the effective date of the diabetes regulation and held 
that the correct effective date is May 8, 2001.  The law also 
changed.  The Veterans Education and Benefits Expansion Act 
of 2001 (VEBEA), Pub. L. No. 107-103, 115 Stat. 976 (2001), 
in pertinent part, provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era and modified and expanded the list of diseases, 
which if manifest to a compensable degree after discharge by 
Vietnam Era veterans would be considered service connected, 
even in the absence of evidence of such disease in service.  
One modification of the VEBEA, added diabetes mellitus (Type 
2) to the list of diseases that would be considered service 
connected for Vietnam Era veterans.  See 38 U.S.C.A. § 1116 
(West 2002).

Under generally applicable effective date rules in 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, when VA awards 
benefits pursuant to a liberalizing regulation, the award may 
not be made effective any earlier than the effective date of 
the liberalizing regulation.  Under those provisions, awards 
based on presumptions of service connection established under 
the Agent Orange Act of 1991 can be made effective no earlier 
than the date VA issued the regulation authorizing the 
presumption.

In this case, the record shows that the appellant requested 
service connection for heart disease in May 1983.  Service 
connection was denied as existing prior to service, with no 
evidence of aggravation during active military service.  The 
RO denied service connection for heart disease again in 
August 1983 and February 1984 because new and material 
evidence to reopen had not been presented. 

On May 28, 2002, VA received a claim for type II diabetes 
mellitus due to Agent Orange exposure during Vietnam era 
service.  There is no evidence that the appellant had 
previously filed a claim for service connection for diabetes 
mellitus.  Moreover, prior to this date a claim based on 
herbicide exposure had not been received by VA.

In a November 2002 rating decision, service connection for 
diabetes mellitus secondary to herbicide exposure was granted 
effective July 9, 2001; however, service connection for 
coronary artery disease was denied.  In an August 2003 rating 
decision, the effective date of the award of service 
connection for diabetes mellitus was revised to May 28, 2001.  
The August 2003 decision also granted service connection for 
coronary artery disease secondary to diabetes mellitus (an 
Agent Orange related disease), effective from May 28, 2001.

Here, the Board notes that an earlier effective date is not 
warranted under the Nehmer Stipulation and Order because the 
provisions of that Order do not apply to the appellant's 
claim.  In May 1989, the United States District Court for the 
Northern District of California (district court) voided all 
denials of Agent Orange claims based on the regulations that 
became effective on September 25, 1985.  Nehmer v. United 
States Veterans' Administration, 712 F. Supp. 1404, 1409 
(N.D. Cal. 1989) (Nehmer I).  The district court later 
clarified its ruling, holding that the covered claims were 
those in which the disease or cause of death was later found 
to be service connected under valid VA regulations.  Nehmer 
v. United States Veterans' Administration, 32 F. Supp. 2d 
1175, 1183 (N.D. Cal. 1999) (Nehmer II).
In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate claims, the denials of which 
were voided by Nehmer I.  Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) 
(Nehmer Stipulation).  The effective date of any resulting 
award of benefits would be based on the filing date of the 
original claim, for claims originally filed before May 3, 
1989 (Stipulation 1), or on the later of the filing date of 
the claim or the date of disability or death of the veteran, 
for claims filed after May 3, 1989 (Stipulation 2).  See 
Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).

The Nehmer stipulations were later incorporated into a final 
regulation that became effective on September 24, 2003. See 
68 Fed. Reg. 50,966 (Aug. 25, 2003) (codified at 38 C.F.R. § 
3.816 (2004)).  That regulation defines a "Nehmer class 
member" to include a Vietnam veteran who has a covered 
herbicide disease, to include adult-onset diabetes.  Id. at 
50,970.  The regulation further provides that where a 
"Nehmer class member" is entitled to compensation for a 
covered herbicide disease, and VA denied compensation in a 
decision issued between September 25, 1985, and May 3, 1989, 
the effective date of the award will be the later of the date 
VA received the claim on which the prior denial was based or 
the date the disability arose, except when the class member's 
claim was received within one year from the date of the class 
member's separation from service.  If the claim for 
compensation "was either pending before VA on May 3, 1989, 
or was received by VA between that date and the effective 
date of the statute or regulation establishing a presumption 
of service connection for the covered disease, the effective 
date will be the later of the date the claim was received by 
VA or the date the disability arose," except when the class 
member's claim was received within one year from the date of 
the class member's separation from service.  Id. at 50,971 
(emphasis added).  That is not the case here.

In this particular case, service connection for coronary 
artery disease was granted secondary to the award of service 
connection for diabetes due to exposure to Agent Orange and 
the appellant's original claim for diabetes mellitus was 
received on May 28, 2002.  Thus, this case does not fall 
within the scope of the Nehmer Stipulation 1 or the scope of 
the Nehmer Stipulation 2, as set forth in the regulation.  
Where these requirements are not met, the regulation provides 
that the effective date of the award of compensation shall be 
determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  
68 Fed. Reg. 50,966, at 50,971 (Aug. 25, 2003) (codified at 
38 C.F.R. § 3.816(c)(4)).

Under 38 C.F.R. § 3.400, the effective date of service 
connection based on an original claim or a claim reopened 
after final disallowance is the date of receipt of the claim 
(May 7, 2002), or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (2005).  In this case, the 
record shows that the appellant had idiopathic dilations of 
pulmonary artery and possible left ventricle, along with a 
mild apical thrust and faint cardiorespiratory murmur prior 
to service.  In May 1983, the appellant suffered a myocardial 
infarction and family history of heart disease was noted.  On 
VA examination in February 1984, atherosclerotic 
cardiovascular disease was diagnosed, and VA treatment 
records dated since June 2001 reflect history of coronary 
artery disease.  Sworn testimony from the appellant reflects 
that he was first diagnosed with diabetes mellitus in the 
late 1980's or early 1990's.

Because the regulation adding adult-onset diabetes due to 
exposure to Agent Orange by Vietnam Era veterans was a 
liberalizing regulation, the effective date in this case is 
based on 38 C.F.R. § 3.114.  Under 38 C.F.R. § 3.114, where 
compensation is awarded pursuant to a liberalizing law or VA 
issue, and the claim is reviewed at the request of the 
claimant that is received within one year after the effective 
date of the law or VA issue, benefits may be authorized from 
the effective date of the law or VA issue. 38 C.F.R. § 
3.114(a)(1).  In this case, that date is May 28, 2001, the 
effective date established by the RO.  This date is the date 
one year prior to the filing of his claim.  The Board finds 
that the preponderance of the evidence is against an 
effective date earlier than May 28, 2001, as there is no 
claim for service connection based on diabetes mellitus due 
to herbicide exposure prior to May 28, 2002, and because his 
heart disability was service connected secondary to diabetes 
mellitus.

The Board is cognizant of the appellant's argument that an 
earlier effective date back to 1983, when he suffered a 
myocardial infarction, or to the 1990's when he was first 
diagnosed with diabetes, is warranted.  However, it was not 
until May 28, 2002, that he filed a claim specifically 
identifying a request for service connection for diabetes 
mellitus due to exposure to Agent Orange and for coronary 
artery disease on a secondary basis.  Moreover, the 
regulation adding Type 2 diabetes as a presumptive disease 
was not effective until May 8, 2001.  The Board is 
constrained from assigning an earlier effective date absent 
regulatory provisions authorizing such.  No such provision 
exists which, upon application to the facts of this case, 
would result in assignment of an earlier effective date.  As 
a result, an earlier effective date must be denied.




ORDER

An effective date earlier than May 28, 2001, for service 
connection for coronary artery disease secondary to diabetes 
mellitus (based on Agent Orange) is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


